Citation Nr: 1730362	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-35 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to October 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by a Department of Veteran Affairs (VA) Regional Office (RO).

In December 2016 the Board remanded the appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016 remand the Board remanded the appeal to obtain VA updated treatment records, to specifically include the audiogram associated with the July 2015 Cochlear Implant Evaluation; obtain private treatment records, and; obtain a VA examination.  For the reasons stated below, the Board concludes that the RO did not substantially comply with the Board's remand directives, and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In compliance with the Board's remand directives, the Veteran's updated VA treatment records were obtained and the Veteran was afforded a VA audio examination in January 2017.  However, the numeric findings and audiograms, to include the July 2015 audiogram, were not obtained.  The audiology consultation notes indicate audiograms are viewable under Audiogram Display in the Tools menu in the Computerized Patient Record System (CPRS), but the Board does not have access to the CPRS system.  

Additionally, the Veteran identified relevant private treatment records from Health care Partners Group Medical records and Newport Audiology Centers in a January 2017 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), but there has been no attempt to obtain these records.  These additional treatment records must be obtained.
 
Finally, the Veteran has not yet been provided with a notice letter regarding the issue on appeal in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter pertaining the claim for a higher rating for bilateral hearing loss.  

2.  The AOJ should obtain all outstanding relevant VA treatment records, including all audiograms associated with the Veteran's CPRS records from June 2014 to the present, to specifically include the July 2015 audiogram, and any updated treatment records from June 2016 to the present.  All obtained records should be associated with the evidentiary record.  All attempts to obtain such records should be documented in the evidentiary record.  

3.  Attempt to obtain the relevant private medical treatment records identified by the Veteran in the January 2017 VA Form 21-4142a.  If the authorization has expired, contact the Veteran and take appropriate steps to obtain a current authorization as necessary.  All attempts to obtain such records should be documented in the evidentiary record.  

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




